Citation Nr: 1538977	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-04 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating higher than 10 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty for training from May 1964 to November 1964. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California that granted an increased rating from 0 (noncompensable) to 10 percent, effective in May 2008.

The July 2008 rating decision also determined that new and material evidence was not received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), for which the Veteran also included in his perfected appeal.  In a March 2014 rating decision, an RO decision review officer (DRO) awarded service connection with a total rating, effective in November 2006.  There is no indication that the Veteran appealed the assigned effective date.  Hence, that issue is not before the Board and will not be addressed in the decision below.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

In May 2013, the Veteran appeared at a RO hearing before a DRO.  A transcript of the hearing testimony is associated with the claims file.

An August 2010 rating decision-in pertinent part, denied entitlement to service connection for right hip and right knee disabilities, both as due to the service-connected low back disability; and, tinnitus, and the Veteran timely appealed those determinations.  An SOC was issued in January 2015.  There is no indication in the claims file that the Veteran perfected the appeal by submission of a Substantive Appeal.  See 38 C.F.R. § 20.200 (2015).  Thus, those issues are not before the Board and will not be addressed in the decision below.

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.


FINDING OF FACT

The service-connected lumbosacral strain does not cause limitation of flexion to 60 degrees or less, a combined ROM (CROM) less than 120 degrees, or additional neurologic impairment.


CONCLUSION OF LAW

The requirements for a rating higher than 10 percent for lumbosacral strain are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.10, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the spine (General Formula), Diagnostic Code (DC) 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, in a May 2008 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Further, neither the Veteran nor his representative has asserted any notice error or any specific prejudice that may have ensued from an asserted error.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Hence, the Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The service treatment records and the Veteran's VA outpatient treatment records are in the claims file.  The references to Social Security benefits in the various treatment entries are related to the Veteran's posttraumatic stress disorder, for which he is rated totally disabled.  Hence, the Board finds a remand to obtain records in the possession of the Social Security Administration is not indicated.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  Neither the Veteran nor his representative asserts that there are additional records to obtain to aid appellate review.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

With regards to the musculoskeletal system, disability evaluations are based on the functional loss of the joint or part involved.  Specifically, the inability, due to injury or disease, of the damaged part to perform the normal working movements of the body with normal excursion, strength, speed, and endurance.  38 C.F.R. § 4.40.    The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology; or, may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  38 C.F.R. § 4.1; see also Schafrath, 1 Vet. App. at 594.  Although the primary concern is the present level of disability where the issue is an increased rating, Francisco v. Brown, 7 Vet. App. 55 (1994), the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was received until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, the Veteran is entitled to different ratings for those periods where the disability may have manifested with greater severity.

Analysis

Service treatment records show that the Veteran fell and injured his back in June 1964.  He continued to report back complaints and his symptoms continued during the remainder of his ACDUTRA.

An April 1965 rating decision granted service connection for lumbosacral strain with an initial noncompensable rating, see 38 C.F.R. § 4.31, effective in November 1964.  VA received a claim for an increased rating in November 2006.  The outpatient records for the period prior to November 2005, see 38 C.F.R. § 3.400(o)(2), note the Veteran's complaints of, and treatment for, chronic low back pain.

The General Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40-percent rating is warranted where forward flexion of the thoracolumbar spine is 0 to 30 degrees or less.  A-20 percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For forward flexion of the thoracolumbar spine of greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, a 10-percent rating applies.  38 C.F.R. § 4.71a, DCs 5237.

The June 2008 examination report reflects that the examiner noted that the claims file was not available.  He noted further, however, that he had conducted a Compensation and Pension examination of the Veteran in October 2003, and that he had reviewed his personal notes as well as the Veteran's electronic records.  The Veteran reported complaints of intense pain which was aggravated by walking more than 100 feet, sitting for longer than 304 minutes, or on lifting.  He reported further that he awoke with morning stiffness, and it took a while for him to limber up.  The Veteran reported his pain was of the central lower back and to both sides, the right side more intense than the left, and it radiated into the right lower extremity.  He reported further that he could do a few stairs and drive for a short distance.  He remained independent in his activities of daily living, and he had started using a simple cane to assist with ambulation.  He described his flare-ups as happening approximately once to twice a week and sometimes even three times a week, usually in the morning, and that he had an increase in pain that could last for a few
hours during flare-ups.  The Veteran also stated that he had intermittent numbness of the right thigh but no permanent sensory impairment, and that his right calf was thinner than the left but he had good strength overall.  He also reported that he had control of his bladder.  His bowel problems were not related to his low back disability.

The Veteran reported that he took Oxycodone and Vicodin for relief of his pain, but it still was between 7/10 and 10/10 intensity.  The examiner noted that the Veteran had X-rays done during the last Compensation and Pension evaluation in October 2003, and they were unchanged compared to a prior study of May 2001, which showed mild disc space narrowing at L1-L2 with spurring.  There was suggestion of narrowing of the spinal canal dimension, affecting L3 through S1.  The sacroiliac joints were normal.  The examiner noted further that the Veteran had not had any spinal surgery, epidural injections, or an MRI of the lumbosacral spine.

Physical examination revealed the Veteran to walk slowly with use of a cane.  He walked with a limp to the right and with decreased motions of the trunk.  He was able to transfer in and out of chairs on his own.  The Veteran took each step with care.  The examiner noted that he made no attempt to have the Veteran walk on heels or tiptoes.  On standing, the Veteran's lumbar lordosis was reduced.  The examiner noted that the Veteran was slow and deliberate with motions, and he expressed pain on every ROM testing.  ROM on forward flexion 0 to 70 degrees; backwards extension 0 degrees; lateral bending to 15 degrees bilaterally; and, lateral rotation to 30 degrees bilaterally, for a CROM of 130 degrees.  On forward bending, the lumbar segment became kyphotic.  There was right-sided paraspinal tenderness noted to deep palpation in the lower lumbar area.  Straight leg raising was positive at 30 degrees, and motor strength of the lower extremities was normal at 5/5 throughout.  The examiner noted that sensory examination was confusing, as the Veteran expresses decreased sensation over the whole of the right lower extremity compared to the left; deep tendon reflexes at the knees and ankles were unobtainable the day of the examination.

The examiner diagnosed degenerative joint disease (DJD) of the lumbar spine with chronic pain, which the Veteran described as very severe, with loss of ROM but without objective evidence of lumbar radiculopathy.  The examiner noted that the Veteran had numerous other medical problems, including DJD of the hips and knees, problems related to his shoulders and cervical spine-degenerative joint disease with cervical myelopathy.

The criteria of the General Formula are entirely objective.  The objective findings on clinical examination show the Veteran's low back disability more nearly approximated the assigned 10-percent rating.  4.71a, General Formula.  A higher rating was not met, as thoracolumbar spine motion on forward flexion was greater than 0 to 60 degrees, and CROM was greater than 120 degrees.  Id.  The examiner did not opine that the Veteran's slow deliberate gait was due to muscle spasm or severe guarding.  Further, the examiner noted that repetitive-use testing, while painful, revealed no additional loss of ROM due to pain, fatigue, etc.  As for functional loss during flare-ups, the examiner noted that, in light of the fact that the Veteran was able to perform repetitive-use testing without loss of ROM, it was still possible that he might have additional loss of ROM, feeling of fatigability, lack of endurance, and slowness of motion.  The examiner noted, however, that any attempt on his part to quantify the loss would be pure speculation.  Hence, the Board finds that a higher rating was not warranted on the basis of the so-called DeLuca factors.  DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45.

The Veteran's outpatient treatment records reflect that in the interim years until his next examination, he started receiving epidural spinal injections (EPI) for relief of his chronic pain.  The related records, and his testimony at the RO hearing, noted that the relief from the ESI's lasted one to two months.  That was the extent of the Veteran's hearing testimony as it concerned his low back.  The DRO arranged another examination to obtain a more up-to-date status of the Veteran's disability.

The November 2014 examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The examiner noted that, in addition to the Veteran's diagnosis of record, lumbosacral strain, he also was diagnosed with DJD as of August 2009.  The Veteran complained of continued chronic mid and low back pain that had become worse over time, especially on walking, lifting, and bending.  He described the pain as located across his lower back and that it radiated down to the right leg.  He reported conservative treatment for his symptoms.  The Veteran described his symptoms during flare-ups as increased pain and decreased ROM, with difficulty bending, lifting, or prolonged standing or walking.

Physical examination revealed forward bending to 65 degrees; back extension to 5 degrees; lateral flexion to 5 degrees bilaterally; and lateral rotation to 10 degrees bilaterally, with pain on all movements.  There was mild pain to palpation of the low lumbar region, as well as muscle spasm.  Spinal contour was normal.  The examiner described the Veteran's functional loss as pain on movement and less movement than normal due to pain.  Repetitive-use testing revealed no additional loss of ROM.  Motor strength was normal throughout at 5/5, and sensation of the lower extremities was normal.  Deep tendon reflexes were 2+ and the knees, and 1+ at the ankles.  There was no muscle atrophy.  Straight leg raising was negative bilaterally.  The examiner opined that there was no objective evidence of lumbar radiculopathy.  The examiner also noted that X-rays were read as having shown disc space narrowing at most levels of the thoracic spine consistent with thoracolumbar spine degenerative disc disease.

Forward bending of 0 to 65 degrees warrants a 10-percent rating.  The examiner, however, also opined that the Veteran could be expected to lose an additional 5 degrees during flare-ups.  Further, the objective findings also revealed CROM of 100 degrees, both of which would normally warrant a 20-percent rating.  38 C.F.R. § 4.71a, General Formula.  The examiner, however, opined that those findings were causally connected to degenerative disc disease which is consistent with normal aging.  The examiner noted that strains tended to resolve in a matter of weeks.  Further, the applicable medical literature noted that most complaints of back pain will resolve and have no demonstrable etiology; and that the development of degenerative disc disease or joint arthropathy is primarily caused by normal aging.

The examiner noted that the fact that the degenerative findings are mild suggested that they were of more recent development.  Had they been associated with the Veteran's original strain, the findings would have been more advanced.  Hence, the examiner opined, the degenerative findings did not represent a progression of the previously diagnosed strain.

The examiner provided a full explanation and rationale for the findings and opinion.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  In light of the findings and medical opinion, the Board is constrained to find that the Veteran's lumbosacral strain warrants the assigned 10-percent rating, and that it has manifested at that rate throughout the rating period on appeal.  38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, General Formula, DC 5237.

The evidence reflects that the service connected back disability is not manifested by any symptoms not contemplated by the General Formula rating criteria, and his symptoms were rated in accord with those criteria.  Hence, the Veteran's spine disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).   In the absence of an exceptional disability picture, there is factual basis for referral for extraschedular consideration.  3.321(b)(1).

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the scheudlar combined rating and a total rating.  Johnson v. McDonald, at 1365-6.  In the instant case the Veteran has been awarded a 100 percent rating for PTSD.  There is no gap to fill.

As noted, the Veteran is totally disabled due to PTSD.  A total rating for compensation based on individual unemployability could potentially be granted on the basis of the lumbosacral strain, but there is no evidence or allegation that this disability causes unemployability.  .  See 38 C.F.R. §§ 3.340, 4.16.

The preponderance of the evidence is against the grant of a rating in excess of 10 percent for lumbosacral strain.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7. 4.21 (2015).






						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating higher than 10 percent for lumbosacral strain is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


